Citation Nr: 1642725	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic
of the Philippines


THE ISSUE

Timeliness of the substantive appeal on the issue of entitlement to Veterans Affairs (VA) benefits, to include nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant does not have recognized qualifying service in the Armed Forces of the United States.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the appellant's claim for VA benefits.

The appellant's VA Form 9 requested a Travel Board hearing before a Member of the Board at the RO, and a Travel Board hearing was duly scheduled in January 2015.  The appellant failed without explanation to appear at the scheduled hearing, and the Board will accordingly proceed as though the request for hearing had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

The Board issued a decision in April 2015 that determined the appellant had not submitted a timely substantive appeal as to the issue of entitlement to VA benefits, to include nonservice-connected pension benefits.  The appellant appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2016 Joint Motion for Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the April 2015 Board decision that determined the appellant had not submitted a timely substantive appeal as to the issue of entitlement to VA benefits, to include nonservice-connected pension benefits.  In a June 2016 Order, the Court granted the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant submitted a claim for VA benefits in August 2011; on September 22, 2011, the RO sent the appellant a letter stating that the claim had been denied.

2.  The appellant submitted a notice of disagreement (NOD) that was received by the RO on December 23, 2011; the RO issued a statement of the case (SOC) on October 16, 2012.

3.  The appellant's VA Form 9 was received by the RO on March 7, 2013, more than one year after the appellant was advised the claim had been denied and more than 60 days after the RO sent the appellant an SOC. 

4.  A letter received by the RO in November 2012 cannot be considered a substantive appeal because it does not relate to specific items in the SOC or set out specific arguments relating to errors of fact of law made by the agency of original jurisdiction in reaching the determination being appealed, as required by VA regulation.  


CONCLUSION OF LAW

The appellant's substantive appeal of the September 2011 RO decision that denied entitlement to VA benefits was not timely.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case is whether the appellant filed a timely substantive appeal in regard to a September 2011 RO decision that denied entitlement to VA benefits.

An appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information; the substantive appeal should set out specific arguments relating to errors of fact of law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC.  38 C.F.R. § 20.202.  

The claimant is afforded a period of 60 days from the date the SOC is mailed to file the substantive appeal, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of mailing of    the SOC will be presumed to be the same as the date of the SOC, and the date of mailing of the determination will be presumed to be the same as the date of that letter, for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  An extension for filing a substantive appeal may be granted  for good cause if a motion is filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303. 

In this case, an RO decision in September 2011 denied the appellant's claim of entitlement to VA benefits, to include nonservice-connected pension benefits.     The file contains a letter dated September 22, 2011, in which the RO advised the appellant of the decision.  The appellant filed an NOD that was received by the RO on December 23, 2011.  The RO issued an SOC on October 15, 2012, and sent the SOC to the appellant with a cover letter, a VA Form 9, and a discussion of appeals options one day later (October 16, 2012).

To perfect the appeal, the appellant was required to file a substantive appeal within one year of the issuance of the determination being appealed (i.e., not later than September 22, 2012) or within 60 days of the mailing of the SOC (i.e., not later than December 15, 2012), whichever was later.  In this case, December 15, 2012, fell on a Saturday, so a substantive appeal received on December 17, 2012, would have been timely.  In this case, however, appellant's substantive appeal (VA Form 9), dated February 28, 2013, was not received at the RO until March 7, 2013, 80 days after the appeals period ended.

The Board notes at this juncture that the appellant submitted a letter that she dated and signed prior to issuance of the SOC, but was not received until November 2012, after the issuance of the SOC.  In the vacated April 2015 decision, the Board noted that the letter merely reflected a request for an expedited decision in her claim to be made and could not reflect a response to the SOC since it was dated prior to the SOC.  The Joint Motion, however, determined that the Board did not provide adequate reasons or bases as it failed to consider that despite the fact that the     letter was dated prior to issuance of the SOC, it was not mailed until October 22, 2012, after the issuance of the SOC.  

The Board agrees that the April 2015 decision did not specifically discuss the      fact that although dated prior to when the SOC was issued, the letter was mailed   on October 22, 2012, after the SOC was issued.  While it was received after the SOC was issued, however, this correspondence still does not meet the criteria for consideration of a substantive appeal since it did not relate to specific items in the SOC or set out specific, or indeed, any, arguments relating to errors of fact of law made by the agency of original jurisdiction in reaching the determination being appealed, as required by 38 C.F.R. § 20.202.  Rather, appellant wrote that "the content of this letter is a request to accelerate the decision, which regards to the delayed status, about my requested application for Veterans Benefits.  For your  very concerned, your final decision is highly appreciated which regards to the matter requested."  As the appellant clearly did not reference any items in the    SOC or set out specific arguments related to error made by the RO in reaching its determination, the letter mailed in October 2012 and received in November 2012 cannot be considered a substantive appeal.  Such fact is further supported by  review of her 2011 NOD, the untimely substantive appeal, the 2013 NOD and      the substantive appeal filed on the issue of timeliness of the appeal, all of which specifically mentioned her disagreement with the decision made and provide argument as to why benefits are warranted.  Thus, her failure to do so in the letter mailed in October 2012 letter further supports the conclusion that the document was not a response to the October SOC and is not a substantive appeal.  

As noted above, an extension for filing a substantive appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  However, review of the claims file discloses no correspondence from the appellant to VA during the appeals window that can be construed as a request for such an extension.

The record does not show, and the appellant has not argued, that VA failed               to advise her of the procedures required to perfect an appeal, or that the RO's correspondence was sent to an incorrect address.  The appellant has also not presented any reason why the appeal period should be tolled for good cause. 

In summary, in the absence of a timely substantive appeal, the petition for appellate review of the issue of entitlement to VA benefits is rejected in accordance with 38 U.S.C.A. § 7108.  Further, in the absence of a timely appeal, the September 2011 decision denying entitlement to VA benefits is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As a final matter, the Board notes that the issue in this case is whether the appellant perfected an appeal to the Board in a timely manner as required by statute and regulation.  The outcome rests on the interpretation and application of the relevant law; in such cases, the provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A substantive appeal having not been timely filed in regard to the September 2011 RO decision that denied entitlement to VA benefits, the petition for appellate review of that decision is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


